Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on March 16th, 2022 and November 29th, 2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 recites the limitation “wherein the pattern layer does not include a hole”. This is improper dependent form as the limitation contradicts the requirements set forth by the limitations of independent claim 1. Claim 1 requires “the pattern layer including one or more holes” as well as “light reflected on the reflecting surface passes through the color layer and at least a portion of the one or more holes”. Thus, claim 5 fails to include all the limitations of claim 1. 
Claim 13 recites the limitation “wherein the pattern layer does not include a hole”. This is improper dependent form as the limitation contradicts the requirements set forth by the limitations of independent claim 8. Claim 8 requires “the pattern layer including one or more holes” as well as “light reflected on the reflecting surface passes through the color layer and at least a portion of the one or more holes”. Thus, claim 13 fails to include all the limitations of claim 8. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
	Claims 1-4, 6-12, 14-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although the prior art discloses a cover for an electronic device, comprising:
a transparent substrate including a first surface and a second surface opposite to the first surface;
a pattern layer having a first color and formed on a first area and a second area of the second surface of the transparent substrate, the pattern layer including one or more holes formed in a portion of the pattern layer corresponding to the second area;
a light reflection layer formed beneath the pattern layer and including a reflecting surface facing the pattern layer, 
the prior art fails to teach or fairly suggest alone or in combination the following: 
a cover for an electronic device, comprising: a transparent substrate … 
“a color layer having a second color different than the first color, the color layer being formed between the pattern layer and the light reflection layer, wherein the reflecting surface is formed such that light reflected on the reflecting surface passes through the color layer and at least a portion of the one or more holes”.
Regarding claim 8, although the prior art discloses an electronic device comprising:
a housing including an opening formed therein; and
a cover attached to the housing and being positioned over the opening, the cover including:
a transparent substrate including a first surface and a second surface opposite to the first surface;
a pattern layer having a first color and formed on a first area and a second area of the second surface of the transparent substrate, the pattern layer including one or more holes formed in a portion of the pattern layer corresponding to the second area;
a light reflection layer formed beneath the pattern layer and including a reflecting surface facing the pattern layer,
the prior art fails to teach or fairly suggest alone or in combination the following: 
an electronic device comprising: a housing including an opening formed therein … 
“a color layer having a second color different than the first color, the color layer being formed between the pattern layer and the light reflection layer, wherein the reflecting surface is formed such that light reflected on the reflecting surface passes through the color layer and at least a portion of the one or more holes”.
Claims 2-4, 6-7, 9-12, and 14-20 are allowed for their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Masamoto (US 2019/0018276), Kim (US 2018/0184529), Min (US 2017/0200914), Yamada (US 2016/0349422), and Hwang (US 2015/0285975) each disclose a cover for an electronic device, comprising: a transparent substrate including a first surface and a second surface opposite to the first surface; a pattern layer having a first color and formed on a first area and a second area of the second surface of the transparent substrate; and a color layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        6 December 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872